Case: 21-20302     Document: 00516264337         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 1, 2022
                                  No. 21-20302
                                                                        Lyle W. Cayce
                                                                             Clerk

   Alfred Dewayne Brown,

                                                           Plaintiff—Appellant,

                                       versus

   City of Houston, Texas; Harris County, Texas; Breck
   McDaniel; Ted C. Bloyd; D. L. Robertson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Alfred Dewayne Brown challenges the dismissal of
   his 42 U.S.C. § 1983 lawsuit. His case presents a novel and significant
   question of Texas state law, so we certify to the Texas Supreme Court.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20302          Document: 00516264337          Page: 2     Date Filed: 04/01/2022




                                       No. 21-20302


                                     I. Introduction
          Brown spent more than twelve years in state prison — ten on death
   row — because of his wrongful conviction for the murders of a Houston
   police officer and a store clerk. In 2017, following his release from
   incarceration, Brown filed this § 1983 action in federal district court based on
   his wrongful prosecution and conviction.
          Back in 1965, Texas instituted the Tim Cole Act, Tex. Civ. Prac.
   & Rem. Code §§ 103.001 et seq. It provides state compensation to
   individuals who have been wrongfully convicted of state crimes in state
   courts. Under the statute, “[a] person is entitled to compensation if: (1) the
   person has served in whole or in part a sentence in prison under the laws of
   this state; and (2) the person . . . has received a full pardon on the basis of
   innocence for the crime for which the person was sentenced.”1
          Brown sought mandamus relief from the Texas Supreme Court after
   the Texas Office of the Comptroller rejected his application for Tim Cole Act
   compensation several times.2 In December 2020, the Texas Supreme Court
   overturned the Comptroller’s decision and ordered the State to pay Brown
   the compensation he was owed under the Tim Cole Act.3 Texas then paid
   Brown’s Tim Cole Act claim. The instant litigation addresses the viability of
   Brown’s federal lawsuit filed under § 1983 in 2017, long before he recovered
   under the Tim Cole Act.
          It is uncontested that Brown has met the criteria of the Tim Cole Act
   and has received compensation under it. What the parties dispute here is the


          1
              Id. § 103.001(a).
          2
            For a more extensive background of the case, see In re Brown, 614 S.W.3d 712,
   713-16 (Tex. 2020).
          3
              Id. at 723-24.




                                             2
Case: 21-20302         Document: 00516264337             Page: 3   Date Filed: 04/01/2022




                                          No. 21-20302


   impact of the following provision of the Act on his previously filed § 1983
   suit:
           A person who receives compensation under this chapter may
           not bring any action involving the same subject matter,
           including an action involving the person’s arrest, conviction,
           or length of confinement, against any governmental unit or an
           employee of any governmental unit.4
           The federal district court granted summary judgment in favor of
   Defendants-Appellees and dismissed Brown’s § 1983 case with prejudice. In
   doing so, that court explained that: “A state’s payment for wrongful
   conviction under the [Tim Cole] Act provides immunity to suits against state
   and local government entities and employees seeking additional payment for
   the same wrongful conviction. The court concludes that, presented with the
   facts in this case, the Texas Supreme Court would likely . . . conclude that §
   103.153(b) bars Brown’s lawsuit.” The district court noted that this case
   presents “a novel issue of Texas law” as “[t]he Texas Supreme Court has
   considered the Tim Cole Act several times, but it has not addressed the
   specific issue presented here.”
                II. Standard for Certification to the Texas Supreme Court
           The Texas Supreme Court “may answer questions of law certified to
   it by any federal appellate court if the certifying court is presented with
   determinative questions of Texas law having no controlling Supreme Court
   precedent.”5 We consider three factors in determining whether to certify:
           1. the closeness of the question and the existence of sufficient
           sources of state law;



           4
               Tex. Civ. Prac. & Rem. Code §103.153(b) (emphasis added).
           5
               Tex. R. App. Proc. 58.1.




                                               3
Case: 21-20302           Document: 00516264337              Page: 4     Date Filed: 04/01/2022




                                            No. 21-20302


           2. the degree to which considerations of comity are relevant in
           light of the particular issue and case to be decided; and
           3. practical limitations on the certification process: significant
           delay and possible inability to frame the issue so as to produce
           a helpful response on the part of the state court.6
           No party to the instant litigation has moved to certify the question to
   the Texas Supreme Court, but we may certify a question sua sponte.7
   “[C]ases like this one—‘where important state interests are at stake and the
   state courts have not provided clear guidance on how to proceed,’—are
   candidates for certification.”8
                                          III. Application
           Brown contends that he may maintain his § 1983 suit because he filed
   it before he received compensation under the Tim Cole Act. He explains that
   he is only maintaining his earlier-filed lawsuit but the statute’s plain language
   only proscribes bringing an action subsequent to receiving Tim Cole Act
   compensation.
            Defendants-Appellees assert that in analyzing case law, “the Texas
   Supreme Court understands § 103.153(b) [as providing that] the State’s
   payment provides immunity to suits against state and local governmental
   entities and employees seeking additional payment for the same wrongful
   conviction.”9 They contend that the Tim Cole Act presents an open offer of
   settlement to which Brown knowingly and willingly agreed.


           6
           In re Gabriel Inv. Grp., Inc., 24 F.4th 503, 507 (5th Cir. 2022) (quoting Silguero v.
   CSL Plasma, Inc., 907 F.3d 323, 332 (5th Cir. 2018)).
           7
               In re Norris, 413 F.3d 526, 526-27 (5th Cir. 2005).
           8
              Silguero, 907 F.3d at 333 (citations omitted) (quoting In re Katrina Canal Breaches
   Litig., 613 F.3d 504, 509 (5th Cir. 2010)).
           9
               (emphasis added).




                                                   4
Case: 21-20302          Document: 00516264337               Page: 5   Date Filed: 04/01/2022




                                             No. 21-20302


          As the district court noted, the Texas Supreme Court has not decided
   whether the Tim Cole Act’s provision that bars a person who has already
   received compensation thereunder from subsequently bringing any action
   involving the same subject matter, also bars the continued maintenance of a
   previously-filed lawsuit. To phrase the puzzle another way, can a lawsuit filed
   before the receipt of Tim Cole Act compensation survive the Act’s litigation
   bar?
          Defendants-Appellees reference the Texas Supreme Court’s opinion
   in Brown’s own case seeking Tim Cole Act compensation. In a footnote, the
   court summarized the Tim Cole Act: “The administrative remedy under the
   Tim Cole Act works to the exclusion of any other action ‘involving the same
   subject matter, including an action involving the person’s arrest, conviction,
   or length of confinement,’ and in doing so, the Legislature has spared
   governmental units, governmental employees, and the wrongfully
   imprisoned the uncertainty and expense of litigation.”10 Brown counters that
   Defendants-Appellees’ reliance on this footnote is “misplaced” because it
   “does not purport to decide the issue before the Court, even comment upon
   it, or construe the language at issue” here.
          Both sides hone in on the Texas Supreme Court’s decision in State v.
   Oakley,11 but draw opposite conclusions after analyzing the court’s reasoning.
   In that case, the court analyzed “whether claims for compensation under
   Chapter 103 can be brought against the State (1) by an assignee, or (2) after
   settling with another unit of government.”12 The wrongfully convicted
   plaintiff in that case had filed his civil rights claims against the City of Austin


          10
               614 S.W.3d at 723 n.60 (citing Tex. Civ. Prac. & Rem. Code §103.153).
          11
               227 S.W.3d 58 (Tex. 2007).
          12
               Id. at 59 (emphasis added).




                                                  5
Case: 21-20302               Document: 00516264337          Page: 6   Date Filed: 04/01/2022




                                             No. 21-20302


   and received a settlement from the city.13 He then filed his Tim Cole Act
   claims.14 Brown takes from the case that “the Texas Supreme Court stated
   that § 103.153(b): (1) ‘explicitly makes sequence important,’ and (2) ‘plainly
   prohibits those who receive compensation from the State from then suing
   local government entities or employees.’”15 In contrast, Defendants-
   Appellees conclude that “the Texas Supreme Court suggested that once the
   State has paid Tim Cole Act compensation, §103.153(b) ‘grants immunity to
   local government entities.’”16
           “We do not ‘lightly abdicate our mandate to decide issues of state law
   when sitting in diversity.’”17 But, in enacting the Tim Cole Act, Texas
   waived its sovereign immunity so as to compensate those who had been
   wrongfully convicted.
           Texas courts should decide in the first instance the extent to which
   that statutory waiver applies. We have no reason to believe that certification
   will cause unnecessary delay. When asked about certification at oral
   argument, neither side objected to the case being presented to the Texas
   Supreme Court.18 That court “has graciously accepted and promptly




           13
                Id. at 59-60.
           14
                Id. at 60.
           15
                (quoting id. at 63) (emphasis added by Brown).
           16
                (quoting id.)
           17
            In re Deepwater Horizon, 807 F.3d 689, 698 (5th Cir. 2015) (quoting Jefferson v.
   Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1248 (5th Cir. 1997)).
           18
                See Silguero, 907 F.3d at 333.




                                                  6
Case: 21-20302         Document: 00516264337                Page: 7       Date Filed: 04/01/2022




                                           No. 21-20302


   answered our questions time and again. We have every confidence that it will
   do so here too.”19
                                         IV. Conclusion
           We Certify the following question to the Texas Supreme Court:
           Does Section 103.153(b) of the Tim Cole Act bar maintenance
           of a lawsuit involving the same subject matter against any
           governmental units or employees that was filed before the
           claimant received compensation under that statute?
           “We disclaim any intention or desire that the Supreme Court of Texas
   confine its reply to the precise form or scope of the question certified.”20




           19
              Fire Prot. Serv., Inc. v. Survitec Survival Prods., Inc., 18 F.4th 802, 805 (5th Cir.
   2021) (citation omitted).
           20
             Janvey v. GMAG, L.L.C., 925 F.3d 229, 235-36 (5th Cir. 2019) (quoting Janvey
   v. Golf Channel, Inc., 792 F.3d 539, 547 (5th Cir. 2015)).




                                                  7